Case 2:18-cr-00179-WJM Document 130 Filed 07/16/20 Page 1 of 1 PageID: 2374




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

                                         x
 UNITED STATES OF AMERICA
                                                                 ORDER
           V.
                                                                 1$-CR-00179 (WJM)
 LINCOLN WARRINGTON,

                   DeJ’ndani
                                         x
           Upon the July 15, 2020 application of Nicholas Kaizer, Attorney for LINCOLN

 WARRINGTON, the defendant herein, and in the absence of any objection from the government

 or United States Pretrial Services, IT IS HEREBY ORDERED THAT the release conditions of the

 defendant LINCOLN WARRINGTON be modifled as follows:

           (I) LINCOLN WARRINGTON shall be permitted to travel to Philadelphia, Pennsylvania

                on Sunday, July 1 9, 2020;

           (2) LINCOLN WARINGTON shall return to New Jersey the same day;

           (3) LINCOLN WARRINGTON. shall report to Pretrial Services as requested: and

           (4) None of the other conditions of LINCOLN WARRINGTON’S release shall he

                modified by this Order and lie will continue to he subject to GPS   monitoring.


                                                  SO ORDERED:




                                                  I-ION. WI               RTIN]
                                                  UNITED                STRICT JUDGE
 t)ated:
           /
